Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Songjonghwan (KR 20130004763 U, provided by the applicant), hereinafter Songjonghwan, in view of Robinson (US 1828088 A), hereinafter Robinson, in view of Stephens (US 6394228 B1), hereinafter Stephens, and further in view of Bell (US 7395956 B1), hereinafter Bell. 

Regarding claim 1, Songjonghwan disclosed a prefabricated body using a module for a brazier and roaster, the prefabricated body comprising: 
a module including a module body, a first coupling groove provided in a longitudinal direction at a side of the module body, and a second coupling groove provided in the longitudinal direction at an opposite side of the module body at an arbitrary angle with the first coupling groove (Elements 107); 
a polygonal body with both ends open and configured by module plates detachably coupled correspondingly with the first and second coupling grooves (Elements 117-120); 
a door openably installed at an opening at a side of the polygonal body (Element 108); and 
a side plate installed at an opening at an opposite side of the polygonal body so as to face the door (The wall opposite 108), wherein 
the polygonal body is configured in one of a rectangular shape, a hexagonal shape, and an octagonal shape (Figure 2), and is used as a main body for a roaster accommodating a charcoal tray provided with charcoal and an upper body for a roaster housing a grill (limitations following “used as” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the body of Songjonghwan could be used as a main body for a roaster. The tray 111 is for firewood or pellet fuel, but could accommodate charcoal. The top 106 is intended for cooking and could accommodate an upper body for a roaster housing a grill).

    PNG
    media_image1.png
    472
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    627
    media_image2.png
    Greyscale

Songjonghwan does not disclose:
the module body provided with a fastening hole; 
the side plate installed by a fastening member coupled with the fastening hole; 
the fastening member coupled with the fastening hole is an eye bolt; or
sizes of sides thereof is variable according to an adjustment of width sizes of the module plates coupled with the first and second coupling grooves of the module.

However, Robinson teaches:

the side plate installed by a fastening member coupled with the fastening hole (“body 15 is hollow interiorly. Its ends may therefore be interiorly screw threaded to accommodate screws as 18 passing through holes as 19, Fig. 3, in the top and bottom plates, and thus these top and bottom members are secured rigidly to the posts” Page 1, line 51).

    PNG
    media_image3.png
    346
    591
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    518
    575
    media_image4.png
    Greyscale

Songjonghwan does not disclose the claimed means for fastening the side plate. Robinson teaches the claimed means for fastening the side plate. The substitution of one known element (the fastening mechanism of Songjonghwan) for another (the fastening hole/fastening member of Robinson) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the fastening hole/fastening member taught in Robinson would have yielded predictable results, namely, means for rigidly securing the side plate to the modules (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Songjonghwan, as modified by Robinson, does not disclose:
the fastening member coupled with the fastening hole is an eye bolt; or


However, Stephens teaches the fastening member coupled with the fastening hole is an eye bolt (“Bolts 52 and 56 are preferably eyebolts, as shown. The looped heads of such eyebolts can be easily grasped by a user in tightening or loosening their threaded engagement with corresponding nuts. A user could also insert a screwdriver or other elongated object through the looped head of an eyebolt to tighten or loosen as desired” Column 2, line 59).

    PNG
    media_image5.png
    240
    471
    media_image5.png
    Greyscale

In view of Stephens’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the fastening member coupled with the fastening hole is an eye bolt as is taught in Stephens, in the body disclosed by Songjonghwan.
One would have been motivated to include the fastening member coupled with the fastening hole is an eye bolt because Stephens states “eyebolts can be easily grasped by a user in tightening or loosening their threaded engagement with corresponding nuts. A user could also insert a screwdriver or other elongated object through the looped head of an eyebolt to tighten or loosen as desired.” Therefore, using eyebolts will simplify disassembly.

Songjonghwan, as modified by Robinson and Stephens, does not disclose sizes of sides thereof is variable according to an adjustment of width sizes of the module plates coupled with the first and second coupling grooves of the module.

However, Bell teaches sizes of sides thereof is variable according to an adjustment of width sizes of the module plates coupled with the first and second coupling grooves of the module (“the sidewall 14 may be easily constructed according to the height necessary. For example, for a ballot box 10 needing a relatively small interior volume, panels 22 and struts 20 cut to a particular suitable size will be used to make the sidewall 14. Similarly, if a large ballot box 10 is required, much longer panels 22 and struts 20 may be used to make the sidewall 14. This invention therefore provides an advantage over conventional ballot boxes of one size” Column 4, line 15).

    PNG
    media_image6.png
    568
    689
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    536
    675
    media_image7.png
    Greyscale

 Songjonghwan, as modified by Robinson and Stephens, does not explicitly disclose variable sides. However, the court has held that adjustability, where needed, is not a patentable advance (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)). In this regard, it is noted that Bell teaches that adjustability in containers of this type of construction is desirable. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to include adjustability in the sides of Songjonghwan.

Regarding claim 4, Songjonghwan, as modified by Robinson, Stephens, and Bell, discloses the prefabricated body of claim 1, wherein, when an angle that the first and second coupling grooves of the module make is 90 angle degrees, the polygonal body becomes to be configured in a rectangular shape (Songjonghwan, Figure 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Songjonghwan, in view of Robinson, in view of Stephens, in view of Bell, and further in view of O’Brien (US 6058521 A), hereinafter O’Brien.

Regarding claim 2, Songjonghwan, as modified by Robinson, Stephens, and Bell, discloses the prefabricated body of claim 1.

Songjonghwan, as modified by Robinson, Stephens, and Bell, does not disclose when an angle that the first and second coupling grooves of the module make is 135 angle degrees, the polygonal body becomes to be configured in an octagonal shape.

However, O’Brien teaches when an angle that the first and second coupling grooves of the module make is 135 angle degrees, the polygonal body becomes to be configured in an octagonal shape (“in the octagonal spa embodiment, angle X is 135 degrees, which corresponds to the angle between each pair of adjacent sides or panels 18” Column 4, line 19).

    PNG
    media_image8.png
    352
    526
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    209
    495
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Songjonghwan wherein an angle that the first and second coupling grooves of the module make is 135 angle degrees, the polygonal body becomes to be configured in an octagonal shape as taught and/or suggested by O’Brien, since for a given module plate size, an octagonal shape would provide a larger internal volume as compared to the rectangular shape disclosed by Songjonghwan thereby providing more room for roasting larger food items or a greater quantity of food items therein; Moreover, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the octagonal. On the contrary, the applicant states “the polygonal body 16 configured in one of a rectangular shape (shown in FIGS. 2C and 2D), a hexagonal shape (shown in FIG. 2B), and an octagonal shape (shown in FIG. 2A).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the body of Songjonghwan in view of O’Brien to be octagonal.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Songjonghwan, in view of Robinson, in view of Stephens, in view of Bell, and further in view of Strasser (US 4463856 A), hereinafter Strasser.

Regarding claim 3, Songjonghwan, as modified by Robinson, Stephens, and Bell, discloses the prefabricated body of claim 1. 

Songjonghwan, as modified by Robinson, Stephens, and Bell, does not disclose when an angle that the first and second coupling grooves of the module make is 120 angle degrees, the polygonal body becomes to be configured in a hexagonal shape.

However, Strasser teaches when an angle that the first and second coupling grooves of the module make is 120 angle degrees, the polygonal body becomes to be configured in a hexagonal shape (“In the preferred embodiment the vertical slots 50 and 48 are so oriented in opposite sides of panel rail 24 that adjacent side panels 12 or 14 are held at an angle of 120.degree., so that the cross-section of said jewelry stand 10 is hexagonal” Column 3, line 39).

    PNG
    media_image10.png
    257
    347
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Songjonghwan wherein an angle that the first and second coupling grooves of the module make is 120 angle degrees, the polygonal body becomes to be configured in a hexagonal shape as taught and/or suggested by Strasser, since for a given module plate size, a hexagonal shape would provide a larger internal volume as compared to the rectangular shape disclosed by Songjonghwan thereby providing more room for roasting larger food items or a greater quantity of food items therein; Moreover, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horsfield (US 20170013999 A1) “When the apparatus 20 is in the deployed state, the panel edge locks 46 are configured for removable engagement with adjacent wall panels 36 for assisting opposing side edges 48 of the adjacent wall panels 36 to remain in substantially abutting contact when the wall panels 36 are engaged with the tray portion 22” paragraph [0020] and “It should also be noted that the particular number, shape and size of the wall panels 36 as shown in the drawings is merely exemplary. In alternate embodiments, the apparatus 20 may incorporate any number of wall panels 36, as well as wall panels 36 of various shapes and sizes, including non-planar wall panels 36--dependent, in part, on the corresponding shape and size of the tray portion 22 and lid portion 24” paragraph [0022] and “while the tray portion 22 and lid portion 24 are shown as being substantially square-shaped in the drawings, in further embodiments, the tray portion 22 and lid portion 24 may take on any other shape now known or later conceived (i.e., triangle, rectangle, pentagon, octagon, circle, etc.)” paragraph [0016].

    PNG
    media_image11.png
    662
    464
    media_image11.png
    Greyscale

Foster (US 5529199 A) 

    PNG
    media_image12.png
    563
    515
    media_image12.png
    Greyscale

Nilsson (US 8123311 B2) 

    PNG
    media_image13.png
    545
    683
    media_image13.png
    Greyscale

Daniel (US 5930948 A) “Using an eyebolt 18 to secure the top frame rods 15 to the center support 3 has the further advantage that a screwdriver or the like can be inserted through the eyebolt for ease of tightening or loosening the eyebolt” column 4, line 39.
Roy (US 20160290653 A1) “The barrel may be any shape and configuration that is capable of forming a barrel cavity that may allow for grilling. In one embodiment, the barrel may be formed as an elongate cylinder, prism, or similar three dimensional shape having a cutaway opening along at least part of its length. For example, instead of a circular cross section, the barrel may have a hexagonal or octagonal cross section” paragraph [0016].
Schneider (US 7934494 B1) “each side panel may comprise a mixture of these types of bends to facilitate a wide variety of possible arrangements. The L-shaped bend need not be a right angle. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799